Citation Nr: 0839080	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  07-19 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the claim.  

In October 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.  A transcript of the 
veteran's May 2007 hearing before a Decision Review Officer 
(DRO) at the RO is also of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

There is no medical evidence of record showing that the 
veteran has a current low back disorder that is etiologically 
related to active service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The veteran contends that his lower back problems are the 
result of in-service spinal taps he received in approximately 
October 1944.  He asserts that while stationed in Burma, he 
was helping to build a bridge when he was found lying across 
a log.  The veteran reports that he was taken to a hospital 
and that doctors put a needle in his back to administer 
medication because he was found to have typhoid fever.  He 
asserts that the needle remained in between his vertebrae for 
eight days.  The veteran contends that he had problems with 
his back throughout his remaining time in service after the 
spinal tap was administered, but denied being told that 
anything was wrong with his back.  He also asserts that he 
has had problems with his back since his discharge from 
service, but that he first sought treatment after his 
discharge in 1966.  The veteran also reports several back 
surgeries after his discharge.  See May 2006 VA Form 21-4138; 
October 2006 notice of disagreement (NOD); May 2007 and 
October 2008 hearing transcripts.  

The RO requested the veteran's service treatment records from 
the National Personnel Records Center (NPRC) in April 2006.  
The following month, the NPRC informed the RO that the 
veteran's record was fire-related and that the original 
records were moldy and brittle and could not be mailed, but 
that photocopies were being mailed instead.  See VA Form 
3101.  

The veteran's service treatment records reveal that he 
received two spinal punctures while he was in service.  Both 
were related to treatment for syphilis.  See medical records 
dated February 1944 and October 1944.  The service treatment 
records are devoid of reference to complaint of, or treatment 
for, any back problems, either before or after the spinal 
punctures were administered.  

The post-service medical evidence of record reveals that in 
August 1950, the veteran was seen with complaint of pain in 
the low back region of one week's duration.  The diagnosis 
made was lumbosacral strain.  See VA Form 10-P-10.  

Treatment records from the VA Medical Center (VAMC) in 
Memphis reveal that the veteran was seen on July 11, 1966 
with complaint of low back pain radiating down to his right 
leg, off and on for several years but worse since January.  
He reported that the original onset was in 1950, after 
lifting a heavy beam, and indicated that he had had 
intermittent trouble with pain before subsequently re-
injuring his back in January 1966.  The impression made was 
herniated nucleus pulposus (HNP) L4-L5 right.  See clinical 
record.  

The veteran was admitted to the ambulatory ward in no acute 
distress on July 13, 1966.  He reported a ruptured disc that 
had been present for years but with worsened pain since 
January 1966.  See id.  The veteran subsequently authorized a 
myelogram and excision of a disc.  See authorization for 
administration of anesthesia and for performance of 
operations and other procedures dated July 14, 1966 and July 
15, 1966.  On July 17, 1966, the veteran reported that he had 
hurt his back in 1951 after slipping off a bucket.  He did 
not fall, but had a heavy cylinder to hold up, which hurt his 
back.  The veteran also reported that he was again lifting a 
printing cylinder in January 1966 when he developed back 
pain.  The impression made was HNP L5 right.  See id.  

The veteran underwent a subtotal hemilaminectomy, L4, right, 
with excision of HNP, on July 19, 1966.  See operation 
report.  A summary prior to the operation indicated that the 
veteran had injured his back in January 1966 while lifting a 
heavy object.  See hospital summary.  The pathological report 
contained a diagnosis of nucleus pulposus LM1-4.  See tissue 
examination.  

An October 1967 record signed by Dr. G.B. Higley, Sr., 
reports that the veteran was seen in May 1967 with complaint 
of re-injuring his back while lifting a cylinder.  At that 
time, the veteran reported first injuring his back in 1955 
while also lifting a cylinder.  He also reported under going 
surgeries in the early part of 1966 and January 1967.  The 
veteran indicated that he was having relatively severe back 
pain.  An x-ray taken in May 1967 showed that the veteran 
still had some opaque material in the canal following a 
hemilaminectomy at four and five.  Dr. Higley reported 
treating the veteran between May and October 1967.  See 
certificate of attending physician.  

The veteran underwent a VA compensation and pension (C&P) 
examination in January 1968 in conjunction with a claim for 
nonservice-connected pension.  In pertinent part, he reported 
back trouble that had begun in 1955 with the lifting of a 
printed cylinder, a first back surgery in 1966, and a second 
back surgery in 1967.  The examiner reported that the veteran 
was first seen at the Memphis VAMC in July 1966, at which 
time he gave a history of low back pain since January 1966.  
He subsequently underwent surgery, during which a herniated 
intervertebral disc between L4 and L5 was removed on the 
right side.  He returned to work for approximately two months 
before developing pain again, after which he underwent a 
second disc procedure in January 1967.  The examiner reported 
that the second surgery was conducted at a private medical 
facility.  X-rays of the veteran's lumbar spine revealed that 
the bodies of the vertebrae were of normal height and width, 
intervertebral spaces were within normal limits, and 
alignment appeared normal.  The veteran was diagnosed with 
arachnoiditis secondary to previous herniated nucleus 
pulposus.  

The veteran was seen at the Memphis VAMC in April 1968 for a 
psychological evaluation.  During the evaluation, he reported 
losing a job a year and one-half prior that he had held for 
20 years.  The veteran indicated that he had injured his back 
at work and eventually had to have surgery for it.  See 
clinical record.  During an August 1968 psychological 
evaluation, the veteran complained of nervousness accompanied 
by nausea and weakness for two weeks.  He also reported 
injuring his back in July 1966 and having operations at that 
time and again in January 1967.  See id.  An October 1968 
nursing note reports that the veteran told of an on-the-job 
back injury and legal difficulties that had followed it as a 
result of his company filing suit against him for not 
working.  See id.  

The next record of treatment specifically related to the 
veteran's back is dated June 1982.  At this time, the veteran 
complained of recurrent low back pain with radiation that 
started two weeks prior and had been continuous.  The 
assessment made was recurrent back pain.  See medical 
certificate from Memphis VAMC.  

The Board presumes that a chest x-ray, which is missing a 
year, is dated December1987, as this would correspond to the 
veteran's age of 49.  Evidence of scoliosis of the upper 
thoracic spine with convexity on the right was noted at this 
time.  See VA radiographic report.  

The veteran was seen in March 1995 with complaint of 
bilateral flank pain for two days, as well as left sided left 
lower back pain for three days since waking up.  The 
diagnostic impression was muscle tension and nephrolithosis.  
See medical certificate from Memphis VAMC.  

At this juncture, the Board notes that it appears the 
veteran's entire record of treatment from the Memphis VAMC 
has been associated with the claims folder.  It is important 
to note that records dated between March 1996 and November 
2000, as well as records dated between June 2005 and May 
2006, are devoid of reference to complaint of, or treatment 
for, any back problems.  A March 2006 record reveals 
complaint of low back pain, but not corresponding treatment 
for the pain.  See medical assistant note.  In August 2006, 
the veteran again complained of low back pain, this time in 
conjunction with other ailments.  The assessment provided did 
not include a diagnosis related to the veteran's lumbar 
spine.  See primary care note.  

The medical evidence of record does not support the veteran's 
claim for entitlement to service connection for a low back 
disorder.  The Board acknowledges that the veteran's 
available service treatment records do document that he 
received two spinal punctures during service, which the 
veteran contends resulted in his post-service back problems.  
The service treatment records, however, are devoid of 
evidence that the veteran had a chronic back condition during 
service.  In addition, the earliest post-service medical 
record related to complaints involving the veteran's back is 
dated August 1950, almost five years after his discharge from 
service.  This span of time does not support a finding that 
the veteran had continuity of symptomatology after his 
discharge from service.  The Board finds that the veteran's 
recent statements that he has suffered from continuity of 
symptomatology since service not to be credible in the light 
of the treatment records dated in the 1960s wherein he 
reported the onset of back pain in 1950 or 1951.  On several 
occasions, the veteran reported that the August 1950 
complaint of low back pain constituted the original onset of 
his back problems.  See July 1966 clinical records; October 
1967 certificate of attending physician (reported first 
injuring his back in 1955 while lifting cylinder); January 
1968 C&P examination report (reported back trouble began in 
1955 with the lifting of a printed cylinder).  Importantly, 
he did not report that his back problems originated in 
service, to include as a result of the spinal punctures.  
More often than not, if he did not report problems beginning 
in 1950, he related it to a subsequent back injury at work in 
January 1966.  See e.g. July 1966 hospital summary.  The 
Board finds that this evidence, which is more contemporaneous 
to the veteran's time in service, weighs heavily against his 
claim.  

Lastly, the current evidence of record does not contain a 
diagnosis related to the veteran's low back.  The two most 
recent records specifically related to treatment for the 
veteran's low back report assessments of recurrent back pain 
and muscle tension.  See June 1982 and March 1995 medical 
certificates from Memphis VAMC.  In addition, the more recent 
VA treatment records report complaint of back pain but no 
treatment or diagnosis rendered in conjunction with these 
complaints.  See March 2006 medical assistant note; August 
2006 primary care note.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez- Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom; Sanchez- Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  

Even assuming the veteran has a low back condition, there is 
no competent medical evidence of record relating any such 
condition to the veteran's active service, and the veteran's 
own statements attempting to relate a current disability to 
active service are not competent.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  There is no evidence of 
arthritis of the lumbar spine within one year of service.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the September 2006 rating decision 
that is the subject of this appeal, the veteran was informed 
of the evidence necessary to establish a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  See April 2006 letter.  This letter also provided 
the veteran notice concerning the appropriate disability 
rating and effective date of any grant of service connection, 
as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Accordingly, the duty to notify has been fulfilled concerning 
this claim.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  This duty has also been 
met, as the veteran's service, VA and private treatment 
records have been associated with the claims folder and the 
RO made attempts to obtain records associated with the 
veteran's receipt of benefits from the Social Security 
Administration (SSA).  See April 2007 SSA response indicating 
the veteran's folder had been destroyed.  

The Board acknowledges the veteran's representative's request 
to give the veteran an examination if anything possibly 
happened to schedule such an examination to determine how bad 
his back really is.  See October 2008 hearing transcript.  
Remand for a medical examination and opinion is not 
warranted, however, because although the veteran reports 
continuity of back problems since his discharge from service, 
for the reasons discussed above, his statements are not 
credible.  See 38 C.F.R. § 3.159(c)(4) (2008); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The record does not 
suggest the existence of additional, pertinent evidence that 
has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for a low back disorder is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


